UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2011 Date of reporting period:February 28, 2011 Item 1. Reports to Stockholders. Semi-Annual Report Experienced People Consistent Philosophy Disciplined Process Geneva Advisors Funds Geneva Advisors All Cap Growth Fund Class R Shares (GNVRX) Class I Shares (GNVIX) Geneva Advisors Equity Income Fund Class R Shares (GNERX) Class I Shares (GNEIX) February 28, 2011 Investment Advisor Geneva Investment Management of Chicago, LLC 181 W. Madison, Suite 3575 Chicago, IL 60602 Phone:1-877-343-6382 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 13 STATEMENTS OF ASSETS AND LIABILITIES 19 STATEMENTS OF OPERATIONS 20 STATEMENTS OF CHANGES IN NET ASSETS 21 FINANCIAL HIGHLIGHTS 23 NOTES TO FINANCIAL STATEMENTS 27 NOTICE OF PRIVACY POLICY & PRACTICES 36 ADDITIONAL INFORMATION 37 Dear Shareholders, U.S. equity markets enjoyed solid gains for the six month period ended February, 2011.The market’s performance reflected an array of positive developments.Most segments of the economy made noticeable progress, corporate earnings grew, and we saw important political changes in the fall elections.Geneva’s investment strategies and funds performed well in this environment. Economic growth early in the recent cycle was driven largely by restocking, however the economy has begun to show signs of more sustainable growth.The housing market remains unsettled but employment has begun to strengthen in January and February.American corporations produced good earnings gains throughout 2010.The increases arose from ongoing cost cutting and more recently by slowly improving demand and revenue growth.Dramatic increases in oil prices could derail economic growth, however the effects will likely be far less if the disruptions are temporary as expected. The Government has developed and implemented policies aimed at sustaining the recovery. The Federal Reserve’s second round of quantitative easing which began in September seems to be accomplishing its objective.More recently, the two year extension of the income tax cuts and other tax changes appear to have increased business community optimism. This has led to the expectation that the recovery will evolve into a sustained economic expansion.Corporate investment spending is accelerating and is leading to increased hiring. Equity valuations remain reasonable.The appreciation in equities has been driven largely by earnings growth rather than multiple expansion.The 2010 closing price of the S&P 500 is equivalent to 15 times that year’s estimated earnings and is 13.4 times the current year’s $94 projection.Those price to earnings ratios are below historical averages, particularly given the outlook for relatively benign inflationary conditions.We believe there will be ample attractive investment opportunities in the current year. We remain confident in a strategy of owning great businesses with above average growth potential.The current portfolio of companies continues to generate solid earnings and cash flow growth.We believe the common stocks of companies with strong fundamentals offer the best value over time as well as the potential for the quickest recovery from a market decline. The Geneva Advisors All Cap Growth Fund Institutional share class had a 31.34% return for the six months ended February 28, 2011 versus 31.80% for the Russell 3000 Growth Total Return Index for the period.The Retail share class had a return of 31.23% for the six months ended February 28, 2011.The top sectors contributing to the All Cap Growth Fund performance for the period were Consumer Discretionary, Consumer Staples, Materials and Telecomm Service.The sectors underperforming were Information Technology and Energy.The top stocks adding value were Apple, Chipotle Mexican Grill, Baidu and Priceline.Country Style Cooking Restaurant Chain Co., Ltd and HDFC Bank were the laggards for the year. 3 In the six months ended February 28, 2011 the Geneva Advisors Equity Income Fund Institutional share class returned 21.70% versus 26.30% for the benchmark, the Russell 1000 Value Total Return.The Retail share class had a return of 21.59% for the six months ended February 28, 2011.The top contributing sectors to performance were Healthcare, Consumer Staples, Utilities and Telecomm Service.The bottom contributors were Energy, Consumer Discretionary and Industrials.The top performing holdings were Magellan Midstream, T. Rowe Price, Chevron and Enterprise Products.The underperforming holdings were Digital Realty Trust and Inergy. As always, we thank you for your trust and confidence in our services.The Principals of Geneva, our families and employees remain significant investors along with clients in our fund. We have also continued to invest in the business and maintain our dedication as we seek to deliver long-term investment performance. Past performance does not guarantee future results. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of fund holdings. The Geneva Advisors All Cap Growth Fund and the Geneva Advisors Equity Income Fund may invest in Mid-, Small-, or Micro-cap companies which involve additional risks such as limited liquidity and greater volatility.The funds may invest in ADR’s, in foreign securities and emerging markets which involve political, economic and currency risks, greater volatility and differences in accounting methods. The Russell 3000 Growth Index is an unmanaged index which consists of the growth segment of the 3,000 companies in the Russell 3000 Index.The Russell 1000 Value Index is an unmanaged index which consists of the large-cap value segment of the U.S. equity universe.It is not possible to invest directly in an index. Price to Earnings Ratio (P/E) is a common tool for comparing prices of different common stocks and is calculated by dividing the current market price of a stock by the earnings per share. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Must be preceded or accompanied by a prospectus. 4 Geneva Advisors Funds Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including advisory fees, distribution (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (9/1/10 - 2/28/11). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Funds charge no load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, distribution (12b-1) fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the 5 Geneva Advisors Funds Expense Example (Unaudited) (Continued) shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Based on Actual Fund Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 9/1/10 2/28/11 9/1/10 - 2/28/11 Expense Ratio All Cap Growth Fund* Class R 1.50% Class I Equity Income Fund* Class R Class I * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (181), then divided by the number of days in the most recent 12-month period (365). Based on Hypothetical 5% Yearly Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 9/1/10 2/28/11 9/1/10 - 2/28/11 Expense Ratio All Cap Growth Fund* Class R 1.50% Class I Equity Income Fund* Class R Class I * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (181), then divided by the number of days in the most recent 12-month period (365). 6 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. companies without regard to market capitalizations. The Fund’s investment strategy focuses on individual stock selection that takes into consideration the stock’s industry group. Using quantitative and qualitative measures established by the Advisor, the Fund seeks to purchase common stocks that have stronger relative performance than other common stocks. The Fund’s allocation of portfolio holdings as of February 28, 2011 is shown below. Allocation of Portfolio Holdings % of Investments 7 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Total Returns – As of February 28, 2011 Average Annual Since Six One Inception Months Year (9/28/07) Class R 31.23% 42.94% 3.19% Class I 31.34% 43.15% 3.45% Russell 3000 Growth Index 31.80% 25.80% 1.18% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on September 28, 2007, the inception date of the Fund. The graph does not reflect any future performance. The Russell 3000 Growth Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index. The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market. One cannot invest directly in an index. 8 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors All Cap Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors All Cap Growth Fund – Class I Growth of $100,000 Investment *Inception Date 9 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) The investment objective of the Fund is current income, with a secondary objective of modest capital appreciation.The Fund seeks to achieve its investment objective by investing in publicly traded securities without regard to market capitalizations.The Fund’s investment strategy focuses on identifying stocks within multiple industry groups.The Fund has wide flexibility in types of securities used to generate a current income yield.The Fund’s allocation of portfolio holdings as of February 28, 2011 is shown below. Allocation of Portfolio Holdings % of Investments 10 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Total Returns – As of February 28, 2011 Since Six Inception Months (4/30/10) Class R 21.59% 22.44% Class I 21.70% 22.79% Russell 1000 Value Index 26.30% 11.80% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on April 30, 2010, the inception date of the Fund. The graph does not reflect any future performance. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. One cannot invest directly in an index. 11 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Equity Income Fund – Class R Growth of $10,000 Investment Geneva Advisors Equity Income Fund – Class I Growth of $100,000 Investment *Inception Date 12 Geneva Advisors All Cap Growth Fund Schedule of Investments February 28, 2011 (Unaudited) Shares Value COMMON STOCKS 92.23% Aerospace Product and Parts Manufacturing 1.46% Heico Corp. $ Agriculture, Construction, and Mining Machinery Manufacturing 2.05% FMC Technologies, Inc. (a) Computer and Peripheral Equipment Manufacturing 7.82% Apple, Inc. (a) NetApp, Inc. (a) Computer Systems Design and Related Services 13.73% Cognizant Technology Solutions Corp. (a) F5 Networks, Inc. (a) priceline.com, Inc. (a) Quality Systems, Inc. VanceInfo Technologies, Inc. - ADR (a) VMware,Inc. (a) Electronic Shopping and Mail-Order Houses 7.29% MercadoLibre, Inc. (a)(b) Amazon.com, Inc. (a) Sotheby’s Foundries 0.90% Precision Castparts Corp. Full-Service Restaurants 4.02% Chipotle Mexican Grill, Inc. (a) Gambling Industries 2.44% Las Vegas Sands Corp. (a) Management, Scientific, and Technical Consulting Services 2.56% Salesforce.com, Inc. (a) The accompanying notes are an integral part of these financial statements. 13 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 28, 2011 (Unaudited) Shares Value Medical Equipment and Supplies Manufacturing 5.52% Intuitive Surgical, Inc. (a) $ Rockwell Automation, Inc. Metal Ore Mining 2.91% Freeport-McMoRan Copper & Gold Inc. Offices of Real Estate Agents and Brokers 2.28% Jones Lang LaSalle, Inc. Oil and Gas Extraction 4.35% Continental Resources, Inc. (a) Oasis Pete, Inc. (a) Other Chemical Product and Preparation Manufacturing 2.07% Carbo Ceramics, Inc. Other Fabricated Metal Product Manufacturing 2.53% Be Aerospace, Inc. (a) Other Food Manufacturing 3.21% Green Mountain Coffee Roasters, Inc. (a) Other Information Services 6.61% Baidu, Inc. - ADR (a) Google, Inc. (a) Pesticide, Fertilizer, and Other Agricultural Chemical Manufacturing 3.48% Mosaic Co. Securities and Commodity Contracts Intermediation and Brokerage 3.46% T Rowe Price Group, Inc. Semiconductor and Other Electronic Component Manufacturing 0.87% Silicon Laboratories, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) February 28, 2011 (Unaudited) Shares Value Software Publishers 6.50% Rovi Corp. (a) $ SXC Health Solutions Corp. (a)(b) Sound Recording Industries 0.78% Sina Corp. (a)(b) Travel Arrangement and Reservation Services 2.12% OpenTable, Inc. (a) Waste Treatment and Disposal 3.27% Stericycle, Inc. (a) TOTAL COMMON STOCKS (Cost $73,024,177) Principal Amount SHORT-TERM INVESTMENTS 7.37% Money Market Fund 7.37% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $7,512,422) Total Investments (Cost $80,536,599) 99.60% Other Assets in Excess of Liabilities 0.40% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a)Non-income producing security. (b)Foreign Issued Security The accompanying notes are an integral part of these financial statements. 15 Geneva Advisors Equity Income Fund Schedule of Investments February 28, 2011 (Unaudited) Shares Value COMMON STOCKS 77.25% Aerospace Product and Parts Manufacturing 2.76% United Technologies Corp. $ Electric Power Generation, Transmission and Distribution 5.82% CPFL Energia SA - ADR ITC Holdings Corp. Household Appliance Manufacturing 2.64% National Presto Industries, Inc. Limited-Service Eating Places 3.12% McDonald’s Corp. Local Messengers and Local Delivery 2.89% United Parcel Service, Inc. Metal Ore Mining 2.92% BHP Billiton Ltd. - ADR Natural Gas Distribution 1.89% Energy Transfer Partners LP Oil and Gas Extraction 10.56% Baytex Energy Corp. (a) Enterprise Products Partners LP Other Electrical Equipment and Component Manufacturing 4.21% Emerson Electric Co. Other Financial Investment Activities 1.36% Blackstone Group LP Other General Purpose Machinery Manufacturing 1.28% Graco, Inc. Other Pipeline Transportation 5.65% Plains All American Pipeline LP The accompanying notes are an integral part of these financial statements. 16 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) February 28, 2011 (Unaudited) Shares Value Petroleum and Coal Products Manufacturing 4.07% Chevron Corp. $ Pipeline Transportation of Crude Oil 5.45% Magellan Midstream Partners LP Pipeline Transportation of Natural Gas 4.91% Buckeye Partners LP Williams Partners LP Securities and Commodity Contracts Intermediation and Brokerage 3.60% T. Rowe Price Group, Inc. Semiconductor and Other Electronic Component Manufacturing 3.60% Microchip Technology, Inc. Support Activities for Mining 4.08% Seadrill Limited (a) Tobacco Manufacturing 3.51% Philip Morris International, Inc. Wireless Telecommunications Carriers (except Satellite) 2.93% American Tower Corp. (b) TOTAL COMMON STOCKS (Cost $22,764,594) REAL ESTATE INVESTMENT TRUSTS 19.85% Annaly Capital Management, Inc. Digital Realty Trust, Inc. HCP, Inc. Simon Property Group, Inc. Taubman Centers, Inc. Vornado Realty Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $6,104,954) The accompanying notes are an integral part of these financial statements. 17 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) February 28, 2011 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS 2.08% Money Market Fund 2.08% Fidelity Institutional Money Market Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $704,673) Total Investments (Cost $29,574,221) 99.18% Other Assets in Excess of Liabilities 0.82% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt (a)Foreign Issued Security (b)Non-income producing security. The accompanying notes are an integral part of these financial statements. 18 Geneva Advisors Funds Statements of Assets & Liabilities February 28, 2011 (Unaudited) All Cap Equity Growth Fund Income Fund ASSETS Investments, at value (cost $80,536,599 and $29,574,221, respectively) $ $ Receivable for Fund shares sold Dividends and interest receivable Other assets TOTAL ASSETS LIABILITIES Payable for investments purchased $ $ Payable to Advisor Payable to affiliates Payable for Fund shares redeemed Payable for distribution fees Accrued expenses and other liabilities TOTAL LIABILITIES NET ASSETS $ $ Net assets consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gain (loss) ) Net unrealized appreciation on investments NET ASSETS $ $ CLASS R SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ CLASS I SHARES Net assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(1) $ $ If applicable, redemption price per share may be reduced by a 2.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. 19 Geneva Advisors Funds Statements of Operations For the Six Months Ended February 28, 2011 (Unaudited) All Cap Equity Growth Fund Income Fund(1) INVESTMENT INCOME Dividend income(2) $ $ Interest income TOTAL INVESTMENT INCOME EXPENSES Investment advisory fees Administration fees Fund accounting fees Distribution fees - Class R shares Federal and state registration fees Transfer agent fees and expenses Audit and tax fees Legal fees Reports to shareholders Custody fees Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Other expenses TOTAL EXPENSES Less waivers and reimbursement by Advisor (Note 4) ) ) NET EXPENSES NET INVESTMENT INCOME (LOSS) ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ $ The Geneva Advisors Equity Income Fund commenced operations April 30, 2010. Net of $2,215 and $3,134 in foreign withholding tax and ADR issuance fees for the All Cap Growth Fund and Equity Income Fund, respectively. The accompanying notes are an integral part of these financial statements. 20 Geneva Advisors All Cap Growth Fund Statements of Changes in Net Assets Six Months Ended February 28, 2011 Year Ended (Unaudited) August 31, 2010 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gain on investments Net realized gain on foreign currency translation — 54 Net change in unrealized appreciation on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold - Class R Proceeds from shares sold - Class I Payments for shares redeemed - Class R(1) ) ) Payments for shares redeemed - Class I(2) ) ) Net increase in net assets from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of Period $ $ End of Period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $
